Citation Nr: 1709968	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-42 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher rating for hypertensive heart disease, currently rated as 30 percent disabling prior to March 14, 2011, and as 60 percent disabling, thereafter.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2.

3.  Entitlement to a higher rating for central corneal scar, right eye, post herpetic ulceration, recurrent, currently rated as 10 percent disabling prior to February 11, 2011, and as 30 percent disabling, thereafter.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a skin disability.

8.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for refractive error and dry eyes.

9.  Entitlement to service connection for an eye disability, other than the service-connected right cornea disability. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1951 to July 1971.  The record shows that the Veteran served in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The February 2008 rating decision denied higher ratings for hypertensive heart disease, diabetes mellitus type 2, and central corneal scar (right eye), denied service connection for a prostate disability, obstructive sleep apnea, erectile dysfunction (ED), and a skin disability, and denied the Veteran's request to reopen a previously denied claim of service connection for refractive error and dry eyes.  In October 2008, the Veteran appealed all issues addressed in the February 2008 rating decision.

Thereafter, in March 2016, the RO granted service connection for peripheral artery disease of both lower extremities (as secondary to the Veteran's service-connected diabetes), with separate ratings of 20 percent for each leg, effective November 13, 2006.  The Veteran has not appealed the rating or effective date assigned.  As such, they are not on appeal.  In addition, the March 2016 rating decision increased the ratings for hypertensive heart disease (from 30 to 60 percent, effective March 14, 2011) and central corneal scar of the right eye (from 10 to 30 percent, effective February 11, 2011).  This was not a full grant of the benefit sought.  Therefore; the appeal continues as these issues.  Finally, the Board notes that the March 2016 rating decision also granted entitlement to a special monthly compensation based on housebound criteria per 38 U.S.C.A. § 1114(s) from November 13, 2006, forward.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a prostate disability, sleep apnea, erectile dysfunction, a skin disability, and an eye disability (other than the service-connected right eye corneal scar) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for refractive error and dry eyes; the Veteran did not appeal; and VA did not receive any additional evidence with one year of the June 2005 rating decision.

2.  Since the last final denial in June 2005, new and material evidence related to an eye disability has been received.

3.  Prior to March 14, 2011, the Veteran's hypertensive heart disease did not manifest as acute congestive heart failure, left ventricular ejection fraction of 
50 percent or less, or workload not greater than 5 METs; from March 14, 2011, forward, it did not manifest as chronic congestive heart failure, left ventricular ejection fraction of 30 percent or less, or workload not greater than 3 METs.

4.  The Veteran's diabetes mellitus type 2 requires oral hypoglycemic agents and a restricted diet, but not regulation of activities; there have been reports of episodes of ketoacidosis or hypoglycemic reactions, but these have not required hospitalization or visits to a diabetic care provider with a frequency of at least twice a month.

5.  Prior to February 11, 2011, the Veteran's right eye corneal scar manifested as impaired visual acuity of a severity most nearly approximating that contemplated by a 10 percent rating; from February 11, 2011, it manifested as impaired visual acuity of a severity most nearly approximating that contemplated by a 30 percent rating.


CONCLUSIONS OF LAW

1.  The June 2005 denial of service connection for refractive error and dry eyes became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  New and material evidence has been received to reopen the previously denied claim for an eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a rating in excess of 30 percent prior to March 14, 2011, and in excess of 60 percent thereafter for hypertensive heart disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2016).

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus type 2 have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

5.  The criteria for a rating in excess of 10 percent prior to February 11, 2011, and in excess of 30 percent thereafter for central corneal scar, right eye, post herpetic ulceration, recurrent, have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.78, Diagnostic Code 6001, 6061-6066 (2008 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claims in January 2007, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  While the record suggests that there could be outstanding private treatment records, there is no indication that such records pertain to treatment for the Veteran's heart, diabetes, and eye disabilities.  Rather, the apparently outstanding records pertain to urological treatment.  Further, there is no indication that the heart, diabetes, and eye disabilities have worsened since March 2016, when VA treatment records were last associated with the claims file.

VA provided VA examinations in February 2007, February 2011, and March 2011 to determine the severity of the Veteran's heart, diabetes, and eye disabilities.  There is no argument or indication that these examinations, in particular, the ones from 2011, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

New and Material Evidence

In the interest of providing some context, the Board notes that the Veteran is service-connected for diabetes since December 8, 2000.  He is also service-connected for a central corneal scar in his right eye, status post herpetic ulceration, recurrent, rated as 10 percent disabling since September 22, 1977.

In January 2005, the Veteran requested a rating increase for his diabetes.  He also alluded to impaired vision due to his service-connected diabetes.  The RO interpreted the latter statement as a claim of service connection for impaired vision.  See VCAA letter from February 11, 2005.  In February 2005, a VA examiner stated that the Veteran's loss of vision was not caused by or the result of his service-connected diabetes.  Rather, the loss of vision was caused by or a result of his refractive error.  The examiner also stated that the Veteran's symptoms were related to his dry eyes.  Based primarily on this evidence, in June 2005, the RO issued a rating decision that denied service connection for refractive error and dry eyes.  

The Veteran did not appeal the June 2005 rating decision.  Further, VA did not receive any additional evidence relating to the issue of service connection for refractive error and dry eyes within one year of notification of the June 2005 denial.  As such, the June 2005 rating decision became final.

In November 2006, the Veteran requested a reevaluation of his service-connected eye disability.  The RO, however, developed this request as one to reopen the previously denied claim of service connection for refractive error and dry eyes, as secondary to the service-connected diabetes.  See VCAA letter from January 26, 2007.  In a February 2008 rating decision, the RO, in relevant part, determined that VA had not received new and material evidence to reopen the previously denied claim of service connection for refractive error and dry eyes.  In October 2008, the Veteran appealed all issues addressed in the February 2008 rating decision.  See October 2008 statement in support of claim. 

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

Since the last final denial in June 2005, VA has received new VA treatment records that show ongoing treatment for the Veteran's eyes.  Significantly, these records reflect multiple diagnoses and a complex disability picture for the Veteran's eyes.  A June 2009 eye note shows a diagnosis of mild ptosis (right eye), dermatochalasis, and possible Horner's syndrome.  See CAPRI records, received March 8, 2016, at 3.  A March 2010 eye note reflects that the Veteran underwent ptosis repair surgery and mullerectomy of his right eye.  Id. at 8.  A March 2011 eye note shows treatment for right eye edema with scarring.  Id. at 10.  A July 2011 eye note reflects that the Veteran underwent a cornea transplant of his right eye.  Id. at 24.  
A September 2014 eye note shows diagnoses of dry age-related macular degeneration (worse on left eye), corneal graft right eye (in good order), and left eye quadrantanopsia.  Id. at 82.  

This evidence paints a disability picture that appears to go beyond refractive error and dry eyes.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Board finds that the Veteran's claim encompasses any current eye disability, other than the service-connected right cornea disability.

In view of the above, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim, as it opens lines of inquiry that were not previously considered, in particular, the full extent of the Veteran's eye disability picture and whether any current eye disability, insofar as it is separate and distinguishable from the service-connected right cornea disability, is related to service or secondary to any of the Veteran's service-connected disabilities.  The Board finds that this triggers its duty to assist.  For these reasons, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

Increased Ratings

The Veteran requested a reevaluation of his service-connected diabetes, right eye central corneal scar, and hypertensive heart disease in a November 2006 statement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

1.  Hypertensive Heart Disease

The Veteran's service-connected hypertensive heart disease is rated as 30 percent disabling prior to March 14, 2011, and as 60 percent disabling thereafter, under Diagnostic Code 7007, 38 C.F.R. § 4.104.

Under Diagnostic Code 7007, a 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  C.F.R. § 4.104.  
A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  
A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A February 2007 VA examination report reflects that the Veteran reported weekly fatigue, monthly angina, weekly dizziness and shortness of breath on moderate exertion.  He needed continuous medication to control hypertension.  Blood pressure reading were 160/85, 155/85, and 155/83.  The examiner diagnosed hypertension, with a negative finding of hypertensive heart disease.  A MUGA scan revealed adequate biventricular function, with a prominent right atrium and left ventricular ejection fraction of 65%, while a chest X-ray showed a normal-sized heart, with adequate pulmonary vascularity.  A stress test was not performed.  

A March 2011 VA examination report shows that the Veteran complained of dyspnea on moderate exertion, upon walking about 100 yards and climbing one flight of stairs.  He denied angina, myocardial infarction or congestive heart failure.  The examiner noted that VA treatment records were silent for other possible complications of hypertension.  Blood pressure was 178/75.  The examiner did not find evidence of congestive heart failure or pulmonary hypertension.  The examiner stated that exercise testing was contraindicated, as the Veteran used a cane and was unable to walk in a treadmill due to a back condition.  The examiner estimated an activity level of more than 3 and up to 5 METs.  Left ventricular ejection fraction was 65%.  Heart size was normal per electrocardiogram.  

VA treatment records show continued treatment for hypertension, occasionally uncontrolled.  See CAPRI records received in March 2016 and November 2014 (in Virtual VA).  These include a July 2013 echocardiogram, which shows a left ventricle ejection fraction of 50-55%.  See CAPRI records received in March 8, 2016 at 105 (in Virtual VA).

The Board further notes that, prior to the present claim, a March 2005 private echocardiogram showed adequate left ventricular systolic function with estimate ejection fraction of 70%.  See private treatment records received in May 16, 2005.

In view of the above, the Board finds that a higher rating for hypertensive heart disease is not warranted at any stage of the appeal period.  

Prior to March 14, 2011, the evidence fails to show an episode of congestive heart failure in the past year; a workload greater than 3 METs but not greater than 5 METs, or left ventricular ejection fraction of 30 to 50 percent, so as to warrant a rating of 60 percent under Diagnostic Code 7007.  Rather, the evidence shows a left ventricular ejection fraction of 65% in February 2007.  This finding is commensurate with the currently assigned 30 percent rating.

From March 14, 2011, forward, the evidence fails to show chronic congestive heart failure; a workload greater than 3 METs or less, or left ventricular ejection fraction of less than 30 percent, so as to warrant a rating of 100 percent under Diagnostic Code 7007.  Rather, the March 2011 VA examination shows an estimated workload of more than 3 and up to 5 METs and a left ventricular ejection fraction of 65%, and a July 2013 echocardiogram shows left ventricle ejection fraction of 50-55%.

The Board has considered whether a higher rating is warranted for hypertension.  Nevertheless, for the entire appeal period, the evidence fails to show diastolic pressure predominantly 120 or more, so as to warrant a rating of 40 percent under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A review of the record reveals diastolic pressure readings consistently below 100.

In sum, the evidence shows a cardiac disability picture that is more nearly approximated by the current 30 and 60 percent ratings.  

2.  Diabetes

The Veteran's service-connected diabetes mellitus type 2 is rated as 20 percent disabling under Diagnostic Code 7913, 38 C.F.R. § 4.119.  

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 
40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A February 2007 VA examination report reflects the Veteran was on oral anti-diabetic medication (glyburide) and a restricted diet.  He reported episodes of hypoglycemic reactions or ketoacidosis, but denied that any of these complications required hospitalization.  Frequency of required visits to a diabetic care provider was monthly or less often.  He was not restricted in his ability to perform strenuous activities.  He had symptoms of diabetes-related peripheral vascular disease in the lower extremities, reported as claudication and cramps.  He had cardiac symptoms related to diabetes, reported as shortness of breath and fatigue.  He had symptoms of peripheral neuropathy related to diabetes, reported as loss of sensation and pain in the legs, bilaterally.  There were no symptoms of diabetic nephropathy, diabetic skin symptoms, or any other symptoms relating to diabetes.  The examiner identified hypertension and erectile dysfunction as possible diabetes-related conditions but opined that they were not related to diabetes, as both predate diabetes.

A March 2011 VA examination report shows that the Veteran took oral hypoglycemic medication and was on a restricted diet.  He reported episodes of hypoglycemic reactions or ketoacidosis, but denied that any of these complications required hospitalization.  Treatment visits due to these episodes were zero.  He was not restricted in his ability to perform strenuous activities.  Beyond diabetes, the examiner diagnosed hypertension, erectile dysfunction, decreased vision, peripheral vascular disease of both lower extremities, peripheral venous insufficiency of both lower extremities, and carotid artery disease.  Of these, only peripheral vascular disease and peripheral venous insufficiency of both lower extremities were deemed a complication of diabetes.  

VA treatment records reflect continued treatment for diabetes mellitus.  See CAPRI records received in March 2016 and November 2014 (in Virtual VA).  These show adequate glycemic control and a restricted diet, but do not reflect regulation of activities.  Rather, treatment plans prescribe exercise as tolerated.

As the Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus, a 20 percent disability is warranted.  There is no persuasive evidence, however, that he requires regulation of activities due to his diabetes, thus the 40 percent criteria is not met. The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.  The VA examination reports and VA treatment records do not reflect that his activities are regulated due to his diabetes mellitus.  There have been reports of episodes of ketoacidosis or hypoglycemic reactions, but these have not required hospitalization or visits to a diabetic care provider with a frequency of at least twice a month.

As stated in the introduction, the Veteran has been assigned separate disability ratings per Note (1) to DC 7913 for peripheral artery disease of both lower extremities (20 percent for each leg, effective from November 13, 2006).  These ratings, however, are not in appellate status.  Further, the medical evidence fails to show other complications due to diabetes.

In light of the above, the Board finds that the Veteran's disability picture from his service-connected diabetes mellitus has been more nearly approximated by the currently assigned 20 percent.  The Board again emphasizes that although the Veteran requires oral agents and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

3.  Central Corneal Scar, Right Eye

The Veteran's service-connected right eye central corneal scar is rated as 10 percent disabling prior to February 11, 2011, and as 30 percent disabling thereafter, under Diagnostic Code 6001-6066, 38 C.F.R. § 4.79.

During the pendency of the appeal, the criteria for rating eye disabilities changed, with the new regulation becoming effective December 10, 2008.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the former version of DC 6001, keratitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  See 38 C.F.R. § 4.84a, DC 6001 (2008).  The current version of DC 6001 directs that keratopathy is to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6001.  In this case, the evidence does not show, nor has the Veteran asserted, incapacitating episodes related to his service-connected right eye disability during the current appeal period; and the rating criteria pertaining to such are thus not applicable in the present appeal.  

Under both the former and current versions of the applicable rating criteria, impairment of visual acuity shall generally be evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.84a (2008); see also 38 C.F.R. § 4.76 (2016).  Under the new criteria, where impairment of only one eye is service-connected, the visual acuity of the non-service-connected eye shall be considered 20/40 for evaluation purposes.  See 38 C.F.R. § 4.75(c) (2016).

Both under the old and new criteria, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; 
(2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; 
(3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; 
(5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; 
(6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or 
(7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, DCs 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A February 2011 VA examination shows corrected visual acuity of 20/400 in the right eye and 20/40 in the left eye.  There was no indication of impairment of visual field or muscle function.  The examiner noted the Veteran's report of poor right eye vision, which had worsened in the last year.  The examiner attributed the loss of right eye vision to the service-connected central corneal scar.

A review of VA treatment records shows findings consistent with the February 2011 VA examination.  Eye examinations prior to February 2011 show corrected right eye visual acuity of 20/30 in October 2009, 20/40 in December 2009, and 20/20 in February 2010.  Conversely, eye examinations from July 2011, forward, show corrected right eye visual acuity of 20/400.

These findings fail to establish entitlement to a rating in excess of 10 percent prior to February 11, 2011, or in excess of 30 percent from that date forward, based on visual acuity.  See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.

The Board has considered whether an increased or separate rating would be warranted under another Diagnostic Code applicable to the eyes, but finds that such rating is not available.  Review of the evidence of record does not demonstrate the Veteran has any symptoms warranting a higher or separate rating under any other Diagnostic Codes pertaining to the eye.  The Veteran's right corneal scar is not shown to involve any other factor that would warrant a higher evaluation of the disability under any other provisions of the prior or current version of the rating schedule.  The Board has specifically considered DC 6011 pertaining to retinal scars and DC 6036 for the residuals of a corneal transplant; however, a maximum 10 percent rating is available under these Diagnostic Codes.  See 38 C.F.R. §§ 4.79, 4.84a, Diagnostic Codes 6011 and 6036.


Other Considerations

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted beyond already established.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His hypertensive heart disease, diabetes, and right eye disability are fully contemplated by the applicable schedular rating criteria.  Such symptoms exhibited by the Veteran and contemplated by the rating criteria include, but are not limited to, the following:  decreased ability to perform activities such as walking or climbing stairs, dyspnea, restricted/special diet, and decreased visual acuity.  Because the rating schedule is adequate to rate these disabilities, they do not result in an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for an eye disability is granted.

Entitlement to a higher rating for hypertensive heart disease is denied.
 
Entitlement to a higher rating for diabetes mellitus type 2 is denied.

Entitlement to a higher rating for central corneal scar, right eye, post herpetic ulceration, recurrent, is denied.


REMAND

In November 2006, the Veteran submitted a claim of service connection for a prostate disability, sleep apnea, erectile dysfunction, and a skin disability.  VA has not provided a VA examination with regard to these disabilities.  For the reasons explained below, the Board finds that a VA examination is warranted.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.

VA treatment records show a history of, and medication treatment for, benign prostatic hyperplasia, status post transurethral resection of the prostate in August 2010.  See, e.g., CAPRI records, received November 10, 2014, at 108 (in Virtual VA).  They also show a history of sleep apnea since at least December 2010, with CPAP treatment, a history of erectile dysfunction.  Id.  Further, they show a history of dermatophytosis of foot and nail, as well as a June 2009 diagnosis of mild ptosis (right eye) and dermatochalasis.  With regard to the latter diagnosis, the author stated that it could be associated with Horner's syndrome, although findings were obscured by prior intraocular surgery.  See CAPRI records, received March 8, 2016, at 3 (in Virtual VA).

The Board also notes that Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  Further, he is service-connected for several disabilities, to include hypertensive heart disease and diabetes mellitus type 2.  These facts raise the question of whether the Veteran's claimed disabilities are related to herbicide exposure in service or secondary to one or more of his service-connected disabilities.  A VA opinion on these matters would be useful to assist the Board in adjudicating these issues.

With regard to the claimed prostate disability, a March 2012 VA treatment note indicates that the Veteran was receiving treatment from a private urologist.  See CAPRI records, received November 10, 2014, at 108 (in Virtual VA).  On remand, VA should ask the Veteran to identify and/or submit any relevant, outstanding private treatment records.

Finally, VA treatment records were last associated with the claims file in March 2016.  See CAPRI records received in March 8, 2016 (in Virtual VA).  As it is plausible that the Veteran has received additional VA treatment since that date, VA should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to the remanded service connection issues regarding the prostate, sleep apnea, erectile dysfunction, a skin disorder, and eye disorder (other than the service-connected right eye).  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  After associating any records from directives #1 and #2 with the claims file, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed prostate, sleep apnea, erectile dysfunction, skin, and eye disabilities.  The claims file should be reviewed by the examiner(s) to become familiar with the pertinent medical history of each disorder.  The examiner(s) is to provide a comprehensive rationale for every opinion expressed.

The examiner(s) should identify any current prostate, sleep apnea, erectile dysfunction, skin, and eye (other than the service-connected right eye corneal scar) disabilities, to include any such disability that has manifested at any point since the Veteran filed for VA compensation in November 2006.

For any current disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service.  The examiner should note and consider that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.

For any current disability not found to be directly related to service, is it at least as likely as not proximately due to or caused by one or more of the Veteran's service-connected disabilities?  

If not, then is it at least as likely as not that it has been aggravated (permanently worsened beyond it natural progression) by one or more of his service-connected disabilities?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


